  8:19-cr-00121-BCB-MDN Doc # 73 Filed: 07/08/20 Page 1 of 2 - Page ID # 113



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:19-CR-121

        vs.
                                                                       ORDER
AMMANUEL JIEL,

                       Defendant.


       This matter is before the Court on defense counsel’s Motion to Withdraw as Counsel. Filing

71. A hearing was held on July 8, 2020. Counsel for the government, defense counsel, and

Defendant were all present. Defendant indicated he wished to retain new counsel before

proceeding to sentencing. Defense counsel, Glenn Shapiro, advised the Court he would withdraw

as counsel of record in this case. Counsel for the government, Matt Lierman, did not object to Mr.

Shapiro withdrawing.

       After an examination of Mr. Shapiro and Defendant outside the presence Mr. Lierman, the

Court ordered Mr. Shapiro to file a Motion to Withdraw as Counsel. The Court granted a

continuance in order for Defendant to retain a new attorney.

IT IS ORDERED:

       1) Defense Counsel’s Motion to Withdraw (Filing 71) is granted;

       2) Defendant shall retain new counsel and Defendant’s new counsel shall enter his or her
          appearance by July 22, 2020;

       3) Mr. Shapiro shall provide Defendant’s new counsel with any discovery materials
          provided to the defendant by the government and any such other materials obtained by
          Mr. Shapiro which are material to Ammanuel Jiel’s defense;

       4) The Clerk shall provide a copy of this order to Mr. Shapiro and Defendant;

       5) The Clerk’s Office shall set a case management deadline of July 22, 2020.
8:19-cr-00121-BCB-MDN Doc # 73 Filed: 07/08/20 Page 2 of 2 - Page ID # 114



   Dated this 8th day of July, 2020.

                                        BY THE COURT:



                                        _______________________________
                                        Brian C. Buescher
                                        United States District Judge
